DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4, 7-11, 14-17, and 20 are presented for examination.
This action is in response to the Amendment/Remarks on 1/28/21.  Applicant’s arguments were fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-9, 14-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwal et al. (hereinafter Agarwal) (US 2011/0191610 A1).

Agarwal was cited in a previous PTO-892.

As to claim 1, Agarwal teaches an apparatus comprising: 
a memory (Main Memory 170 and Secondary Memory 175) (Fig. 1); 
a hardware device (Device 180-1 through Device 180-L) communicably coupled to the memory (Fig. 1); and 
a processor (CPU 160-1 through CPU 160-N) of a computer system operatively coupled to the hardware device and the memory (Fig. 1), the processor to: 

wake (wake up from off or low power mode such as Sleep, ACPI state S3) the virtual machine based on a determination made in view of at least one parameter of the message, wherein the at least one parameter of the message comprises an identifier of one or more of an address, a file, or a driver of the hardware device that generated the message (MAC address and/or IP address are parameters in packet) ([0006]-[0010]; [0031]; [0046]; [0072]).
It is noted that the Applicant’s specification does not give an explicit definition of the claimed term “hardware fault message” and Agarwal does not use this term literally.  However, one of ordinary skill in the art before the invention was made would understand that Agarwal’s communication from a packet/request/trigger containing information/parameters that a hardware device has an event of being turned off or put to a lower power mode, such as Sleep (ACPI state S3) ([0006]-[0010]; [0031]; [0046]; [0072]), would satisfy the broadest reasonable interpretation in view of the specification (hereinafter BRI) of the term “hardware fault message.”  When that hardware fault message triggering event occurs, Agarwal teaches that it can use the current standard of Wake-on-LAN (WOL) but also recognizes there are various disadvantages with the standard such as being a very course-grained wakeup action that can miss important events or cause too frequent wakeups, and lack of configurability to provide selective wakeup events and actions, which severely limits the adoption of WOL.  As a result, Agarwal also teaches that Wake-on-WirelessLAN (WoWLAN) can also be used to overcome the concern ([0041]-[0044]).  It would have been obvious to one of ordinary skill in the art before the invention was made to have such hardware fault messages because this would provide the predicted result of when 

As to claim 2, Agarwal teaches wherein a parameter of the message comprises a destination virtual machine associated with the message ([0073]; Fig. 3B). 

As to claim 3, Agarwal teaches using information such as a password for waking up a virtual machine ([0042]; [0053]).  

As to claim 7, Agarwal teaches wherein the computer system is to host a plurality of virtual machines, and wherein the determination whether to wake the virtual machine is further based on whether the hardware device is mapped to a virtual device of the virtual machine (Abstract; [0010]; [0042]; [0061]; [0080]-[0081]). 

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 7.

Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwal in view of Rajan et al. (hereinafter Rajan) (US 2011/0153822 A1).

Agarwal and Rajan were cited in a previous PTO-892.

As to claim 4, Agarwal does not teach wherein a parameter of the message comprises a cookie in the message.  However, Rajan teaches wherein the determination whether to wake the virtual machine is also based on a cookie (Abstract; [0004]; [0226]; [0227]; [0230]; [0240]; [0247]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Agarwal such that it would include a cookie in the message, as taught and suggested in Rajan’s because it would provide the predicted result of having the ability to store and track important user information that can be used for future use.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seguin et al. discloses external wake up of a virtual machine from a hardware device that is hibernating/sleeping/powered-off.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KENNETH TANG/Primary Examiner, Art Unit 2199